Exhibit 10.52


AMENDMENT NO. 1 TO
VICI PROPERTIES INC. 2017 STOCK INCENTIVE PLAN


WHEREAS, VICI Properties Inc. (the “Company”) has adopted the VICI Properties
Inc. 2017 Stock Incentive Plan (the “Plan”) (capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Plan); and
WHEREAS, Section 3.1 of the Plan permits the Board to amend the Plan from time
to time; and
WHEREAS, the Board has determined (upon recommendation of the Committee) it is
advisable and in the best interests of the Company and its stockholders to amend
the Plan to, among other things, (a) require a minimum one-year vesting period
for awards, subject to certain limited exceptions, as is the practice of the
Company, and (b) clarify the Plan’s existing prohibition on the repricing of
stock options and stock appreciation rights;
NOW, THEREFORE, in accordance with Section 3.1 of the Plan, the Plan is hereby
amended effective as of the date set forth below as follows:
1.    Section 1.5(c) of the Plan is amended by deleting the references to
“Section 2.6(e)” and replacing each such reference with a reference to “Section
2.7(e)”.
2.    A new Section 1.5(g) is added to the Plan to read as follows:
“(g)    Minimum Vesting. Awards granted under the Plan shall be subject to a
minimum vesting period of not less than one year from the date of grant of the
award. This minimum vesting period may be accelerated or waived in the event of
a grantee’s death, disability, retirement, termination of employment, corporate
transactions or such other events that the Committee determines either at the
time an award is granted or by the Committee pursuant to the exercise of its
powers under the Plan. Notwithstanding the foregoing minimum vesting period, the
following Awards shall not be subject to the foregoing minimum vesting
requirement (i) any Awards to non-employee directors that vest on the earlier of
the one-year anniversary of the date of grant and the next annual meeting of
stockholders which is at least 50 weeks after the immediately preceding year’s
annual meeting and (ii) any additional Awards the Committee may grant up to five
percent (5%) of the shares reserved for awards under Section 1.5(a) of the Plan,
as such amount may be adjusted under Section 3.6(a).”
3.    Section 3.1(b) of the Plan is hereby deleted in its entirety and replaced
by the following new provision to read as follows:
“(b)    Modification of Awards; Prohibition Relating to Repricing, Buyout and
Exchange of Awards. The Committee may cancel any award under the Plan. Subject
to the limitations in this Section 3.1(b), the Committee also may amend any
outstanding award and the applicable Grant Certificate, including, without
limitation, by amendment which would: (i) accelerate the time or times at which
the award becomes unrestricted or





--------------------------------------------------------------------------------




may be exercised; (ii) waive or amend any goals, restrictions or conditions set
forth in the Agreement; or (iii) waive or amend the operation of Section 2.5.
Any such cancellation or amendment (other than an amendment pursuant to
Section 3.6) that materially impairs the rights or materially increases the
obligations of a grantee under an outstanding award shall be made only with the
consent of the grantee (or, upon the grantee’s death, the person having the
right to exercise the award). Notwithstanding the foregoing, the Committee may
not, without shareholder approval, except as otherwise permitted under Section
3.6 of the Plan, directly or indirectly reduce the exercise price of an
outstanding option or stock appreciation right, including (i) changing the terms
of an option or stock appreciation right to reduce the exercise price of such
option or stock appreciation right; (ii) repurchasing or buying out for cash or
cancelling an option or stock appreciation right in exchange for another award
at a time when the exercise price of such option or stock appreciation right is
greater than the Fair Market Value of the underlying shares; or (iii) taking any
other action that is treated as a “repricing” under generally accepted
accounting principles or the stockholder approval rules of any national
securities exchange on which the securities of the Company are then listed.”
4.    Except as expressly amended hereby, the Plan shall continue in full force
and effect in accordance with the provisions thereof.
IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the VICI
Properties Inc. 2017 Stock Incentive Plan to be executed by its duly authorized
officer as of February 12, 2019.


VICI PROPERTIES INC.
 
 
By:
/s/ SAMANTHA S. GALLAGHER
 
Name: Samantha S. Gallagher
 
Title: Executive Vice President, General Counsel and Secretary



- 2 -

